IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. AP-75,853 and AP-75,854


EX PARTE ELUTERIO COVARRUBIAS, Applicant





ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NOS. CR-3273-02-F(1) AND CR-3030-02-F(1) IN THE 332ND DISTRICT
COURT FROM HIDALGO COUNTY


 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writs of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of two counts
of aggravated robbery and sentenced to eight (8) years' confinement on each count.  He did not
appeal his convictions. 
	Applicant contends that his plea was involuntary because the plea agreement cannot be
enforced.  Specifically, he alleges that he pleaded guilty upon the condition that these two concurrent
State sentences be ordered to run concurrently with federal Cause No. M-02-667-01.  We remanded
the -01 application to the trial court for findings of fact and conclusions of law on November 14,
2007.  The -02 application, which was filed while the -01 application was on remand, challenges a
conviction in a companion case and raises exactly the same claim.  
	In response to this Court's remand order, the trial court forwarded a copy of the court
reporter's notes from the plea hearing held on February 11, 2003.  At the hearing, the prosecutor
explained that the condition that these two state sentences run concurrently with federal Cause No.
M- 02-667-01 was an affirmative part of the plea agreement.  Also, the judgments reflect that these
sentences were ordered to run concurrently with the federal sentence.  Applicant is entitled to relief. 
Ex parte Huerta, 692 S.W.2d 681 (Tex. Crim. App. 1985).
	Relief is granted.  The judgments in Cause Nos. CR-3273-02-F(1) and CR-3030-02-F(1)
from the 332nd Judicial District Court of Hidalgo County are set aside, and applicant is remanded
to the custody of the Sheriff of Hidalgo County to answer the charges against him.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.


Delivered: February 27, 2008
Do Not Publish